DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14th, 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 6, filed October 14th, 2021, with respect to objections to the claims and 112 rejections have been fully considered and are persuasive.  The objections to the claims and 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 6-10, filed October 14th, 2021, regarding 103 rejections have been fully considered but they are not persuasive. 
In regards to the arguments that Hoff does not teach of “a power regulator that is arranged between the DC motor and the DC bus”, the examiner respectfully disagrees.  The examiner finds the arguments that Fig 3 and Para 0035 teaches of an AC propulsion motor and an AC accessory motor and that therefore there is not a power regulator that is arranged between the DC motor and the DC bus to be persuasive.  However, upon further consideration, it is found that Para 0025-0026 and Fig 2 teaches of the limitation.  Hoff teaches of a DC propulsion motor and a DC accessory motor that “As such, propulsion motor 28 may additionally include power electronics and/or a control system to control the voltage and/or current delivered to drive propulsion motor 28. For example, propulsion motor 28 may 
In regards to arguments that Bystedt is silent about the use of a current sensor, the examiner respectfully disagrees.  Firstly, this “current sensor” limitation does not need to be taught by Bystedt in order to teach the limitations of the claim, as the limitation has an “or” statement where the power regulator can take place manually by an operator of the demolition robot setting means on the portable control unit, which is fully taught by Bystedt.  Secondly, if the claim was amended to not have this “or” statement, it is noted that this would be taught in Page 4 line 35 – Page 5 line 15 as “the system itself detects the instantaneous power requirement, i.e. whether there is a deficit or a surplus of power, in which a control arrangement such as, for example, a PLC, a computer or similar, connects the secondary source of power in as required”.  This implies that a sensor would be present to detect this value.  Therefore the limitation is taught by Hoff in view of Bystedt.  
In regards to the arguments that combining Hoff and Bystedt would result in an unexpected advantage, the examiner respectfully disagrees.  The arguments are moot due to Hoff being shown to teach a DC motor.  Additionally it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
A detailed rejection follows below.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:
In regards to the last line of claim 1, “power supply of supplying load current” should read -- power supply for supplying load current --.
In regards to claim 11, “a DC motor is selected as electric motor” should read -- a DC motor is selected as the electric motor --.
In regards to claim 11, “programmable logical control circuit PLC” should read -- programmable logical control circuit (PLC) --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Limitations interpreted under 35 U.S.C. 112(f) include “setting means…” in claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 20, “comprise one or several members of a group consisting of” implies that one or more options are chosen from the operator pressing a button and an operator turning a key, however, there isn’t an “and” or “or” between these options making it unclear if both of these components are included, rendering the claim indefinite.  The claim has been interpreted as though only one of the pressing of the button and the turning of the key are required to read on the claim limitation.  
In regards to claim 8, the claim limitation “setting means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what this setting means is from the specification, as it could be a button or switch to activate the control unit, a device to allow the control unit to be carried 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends on claim 20, which is not a claim that had been previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-9, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff et al. (US 20090033148; hereinafter Hoff; already of record from IDS) in view of Bystedt (WO 2013/162448; already of record from IDS).
In regards to claim 1, Hoff discloses of a power supply system for an electric motor that drives a hydraulic pump in a demolition robot (Abstract, Fig 1, Para 0018), comprising:
a source of power providing a DC current (Para 0020), 
a control circuit configured to control and monitor a voltage level (VDCnom) of a DC bus (Para 0023-0025, Fig 1 Part 26, Fig 2 Part 24),
a system activator (Para 020; “a contractor, switch, relay, circuit breaker, etc.”), 

wherein the load current (IL) is a direct current (DC) and the electric motor comprises a DC motor (Para 0020, 0025-0026, 0028, Fig 2), 
a power regulator that is arranged between the DC motor and the DC bus that provides DC current and, through the influence of which power regulator, the magnitude of the load current (IL) that is supplied to the DC motor can be regulated (Para 0025-0026; “propulsion motor 28 may additionally include power electronics and/or a control system to control the voltage and/or current delivered to drive propulsion motor 28. For example, propulsion motor 28 may include any number of controllers, thyristors, IGBTs, MOSFETs, BJTs, op-amps, resistors, capacitors, inductors, diodes, etc., configured to operate according to the present disclosure”), 
wherein the power supply system (Para 0025-0026) further comprising, 
…
However, Hoff does not specifically teach of a portable control unit intended to be carried by an operator for remote control of the demolition robot (Bystedt Page 4 line 35 – Page 5 line 11, Fig 1 Parts 3 and 4), 
wherein monitoring and control of the power regulator can take place manually by an operator of the demolition robot setting means on the portable control unit, or automatically through the influence of a current sensor arranged at the power regulator or a corresponding electronic regulator that is connected in a manner that transfers signals, and is thus capable of providing feedback, with the power supply of supplying load current (Bystedt Page 4 line 35 – Page 5 line 11, Fig 1 Parts 3 and 4, Abstract).


wherein monitoring and control of the power regulator can take place manually by an operator of the demolition robot setting means on the portable control unit, or automatically through the influence of a current sensor arranged at the power regulator or a corresponding electronic regulator that is connected in a manner that transfers signals, and is thus capable of providing feedback, with the power supply of supplying load current (Bystedt Page 4 line 35 – Page 5 line 11, Fig 1 Parts 3 and 4, Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply system, as taught by Hoff, to include a portable control unit intended to be carried by an operator for remote control of the demolition robot and monitoring and control of the power regulator tasking place, as taught by Bystedt, in order to allow the operator to remotely control the machine and choose the operating condition based on a supply of the reserve power (Bystedt Page 4 line 35 – Page 5 line 15).
In regards to claim 4, Hoff in view of Bystedt teaches of the power supply system according to claim 1, wherein the source of power comprises at least one selected from the group consisting of:
a fixed alternating current (AC) power grid (Bystedt Page 2 line 36 - Page 3 line 16, Part 12),
an internal battery supported onboard the demolition robot (Bystedt Page 3 line 17-23),
an external battery located outside of the demolition robot (Bystedt Page 3 line 17-23).
The motivation of combining Hoff with Bystedt is the same as that in claim 1 above.
In regards to claim 5, Hoff in view of Bystedt teaches of the power supply system according to claim 1, comprising a connector in which the source of power (Bystedt Fig 3, Part 30a, Page 5 line 28 -page 6 line 4), the control circuit (Bystedt Fig 3, Part 37, Page 6 line 5-16, claim 1 lines 21-25), and the 
The motivation of combining Hoff with Bystedt is the same as that in claim 1 above.
In regards to claim 6, Hoff in view of Bystedt teaches of the power supply system according to claim 5, wherein the connector unit comprises one or several members from a group consisting of: an AC port and an AC/DC converter that allows a fixed AC power grid to be connected through an electrical cable to the source of power (Bystedt Fig 1 Part 2, Page 4, line 12-17, Fig 3 parts 12,31, claim 1, Page 6 lines 17-26), an internal battery integral to the demolition robot that is directly connected to source of power (Bystedt Fig 1 Part 2, Page 4, line 12-17, claim 1, Page 3 lines 9-24), a DC port that allows an external battery located at a distance from the demolition robot to be connected through electrical cable to the source of power (Bystedt Fig 1 Part 2, Page 4, line 12-17, claim 1, Page 3 lines 9-24; where the cable could be have a DC port).
The motivation of combining Hoff with Bystedt is the same as that in claim 1 above.
In regards to claim 8, Hoff in view of Bystedt teaches of the power supply system according to claim 7, wherein either one or each of the said mains switch and operating switch is arranged for influence by remote control by a setting means on a control unit intended to be carried by an operator for remote control of the demolition robot (Hoff Para 0020; "a contactor, switch, relay, circuit breaker, etc."; Bystedt Page 4 line 35-page 5 line 11, Fig 1 parts 3, 4; it is noted that “a control unit intended to be carried by an operator for remote control of the demolition robot” is an intended use and does not have patentable weight).
The motivation of combining Hoff with Bystedt is the same as that in claim 1 above.
In regards to claim 9
In regards to claim 11, the claim recites analogous limitation to that of claim 1 and the claim is rejected under the same premise. Hoff in view of Bystedt further teaches ... a magnitude of the load current (IL) is selected with respect to a pre-determined requirement for power from the hydraulic pump or from an instantaneously arising requirement for power from the hydraulic pump (Hoff Para 0028, 0018, Para 0025, 0036; "current...may be controllably set");
…wherein a programmable logical control circuit PLC or a computer is arranged to control the power supply for providing load current through the portable control unit supported by the operator for the remote control of the demolition robot (Hoff Para 0025-0026; where a controller can be a PLC).
In regards to claim 15, Hoff in view of Bystedt teaches of the method according to claim 11, wherein the DC motor is supplied with a reduced nominal load current (IL) (Hoff Para 0025, 0036; "current...may be controllably set"; where the value could be set to a reduced value).
In regards to claim 16, the claim recites analogous limitations to that of the combination of claim 4 and 5, and is therefore rejected under the same premise.
In regards to claim 17, the claim recites analogous limitations to that of claim 6, and is therefore rejected under the same premise.
In regards to claim 20 Hoff in view of Bystedt teaches of the power supply system according to claim 1, wherein the said system activator to activate the system comprise one or several members of a group consisting of: a mains switch with an On/Off switch that can be operated by an operator by turning a key in order to switch the system between an active state and a passive state in which the DC bus of providing DC current does not receive any power from any of the said sources of power, an operating switch with an On/Off switch that can be operated by an operator through pressing a button, whereby in the passive state the DC motor does not receive any power from the DC bus for providing DC current (Bystedt Page 4 line 35 – page 5 line 11, Fig 1 parts 3, 4).  
The motivation of combining Hoff with Bystedt is the same as that in claim 1 above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff in view of Bystedt, as applied to claim 1 above, further in view of Alston (WO 2008/130968; already of record from IDS).
In regards to claim 10, Hoff in view of Bystedt teaches of the power supply system according to claim 1.
However, Hoff in view of Bystedt does not teach that the DC motor comprises a brushless direct current motor with electronic commutation, known as a "BLDC" motor.
Alston, in the same field of endeavor, teaches of a DC motor comprises a brushless direct current motor with electronic commutation, known as a "BLDC" motor (Para 0046-0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply system, as taught by Hoff in view of Bystedt, to include the DC motor comprising a brushless direct current motor, as taught by Alston, in order to improve the overall system efficiency (Alston Para 0047).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663